Title: To James Madison from William Jarvis, 1 October 1801 (Abstract)
From: Jarvis, William
To: Madison, James


1 October 1801, San Sebastian. Appends a copy of a letter he wrote to JM from London. Subsequent changes reported in consulates in Europe lead him to believe Bulkeley will be removed even if political situation in Portugal does not change. Repeats desire for Lisbon post.
 

   RC (DNA: RG 59, LAR, 1801–9, filed under “Jarvis”). 1 p.; preceded by Jarvis’s copy of his 22 Aug. 1801 letter to JM.

